
	

113 HR 1552 IH: Health Freedom for Seniors Act
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1552
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Huizenga of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  transfer of required minimum distributions from a retirement plan to a health
		  savings account.
	
	
		1.Short titleThis Act may be cited as the
			 Health Freedom for Seniors
			 Act.
		2.Transfer of
			 required minimum distribution from retirement plan to health savings
			 account
			(a)Transfer from
			 retirement plan
				(1)Individual
			 retirement accountsSection 408(d) of such Code is amended by
			 adding at the end the following new paragraph:
					
						(10)Required
				minimum distribution transferred to health savings account
							(A)In
				generalIn the case of an
				individual who has attained the age of 70½ and who elects
				the application of this paragraph for a taxable year, gross income of the
				individual for the taxable year does not include a qualified HSA transfer to
				the extent such transfer is otherwise includible in gross income.
							(B)Qualified HSA
				transferFor purposes of this paragraph, the term qualified
				HSA transfer means any distribution from an individual retirement
				plan—
								(i)to
				a health savings account of the individual in a direct trustee-to-trustee
				transfer,
								(ii)to the extent such distribution does not
				exceed the required minimum distribution determined under section 401(a)(9) for
				the distribution calendar year ending during the taxable year.
								(C)Application of
				section 72Notwithstanding section 72, in determining the extent
				to which an amount is treated as a distribution for purposes of paragraph (1),
				the entire amount of the distribution shall be treated as includible in gross
				income without regard to paragraph (1) to the extent that such amount does not
				exceed the aggregate amount which would have been so includible if all amounts
				in all individual retirement plans of the individual were distributed during
				such taxable year and all such plans were treated as 1 contract for purposes of
				determining under section 72 the aggregate amount which would have been so
				includible. Proper adjustments shall be made in applying section 72 to other
				distributions in such taxable year and subsequent taxable years.
							(D)CoordinationAn
				election may not be made under subparagraph (A) for a taxable year for which an
				election is in effect under paragraph
				(9).
							.
				(2)Other retirement
			 plansSection 402 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subsection:
					
						(m)Required minimum
				distribution transferred to health savings account
							(1)In
				generalIn the case of an
				individual who has attained the age of 70½ and who elects
				the application of this subsection for a taxable year, gross income of the
				individual for the taxable year does not include a qualified HSA transfer to
				the extent such transfer is otherwise includible in gross income.
							(2)Qualified HSA
				transferFor purposes of this subsection, the term
				qualified HSA transfer means any distribution from an retirement
				plan—
								(A)to a health
				savings account of the individual in a direct trustee-to-trustee
				transfer,
								(B)to the extent such
				distribution does not exceed the required minimum distribution determined under
				section 401(a)(9) for the distribution calendar year ending during the taxable
				year.
								(3)Application of
				section 72Notwithstanding section 72, in determining the extent
				to which an amount is treated as a distribution for purposes of paragraph (1),
				the entire amount of the distribution shall be treated as includible in gross
				income without regard to paragraph (1) to the extent that such amount does not
				exceed the aggregate amount which would have been so includible if all amounts
				in all eligible retirement plans of the individual were distributed during such
				taxable year and all such plans were treated as 1 contract for purposes of
				determining under section 72 the aggregate amount which would have been so
				includible. Proper adjustments shall be made in applying section 72 to other
				distributions in such taxable year and subsequent taxable years.
							(4)Eligible
				retirement planFor purposes of this subsection, the term
				eligible retirement plan has the meaning given such term by
				subsection (c)(8)(B) (determined without regard to clauses (i) and (ii)
				thereof).
							.
				(b)Transfer to
			 health savings account
				(1)In
			 generalSubparagraph (A) of
			 section 223(d)(1) of such Code is amended by striking or at the
			 end of clause (i), by striking the period at the end of clause (ii)(II) and
			 inserting , or, and by adding at the end the following new
			 clause:
					
						(iii)unless it is in a qualified HSA transfer
				described in section 408(d)(10) or
				402(m).
						.
				(2)Excise tax
			 inapplicable to qualified HSA transferParagraph (1) of section
			 4973(g) of such Code is amended by inserting or in a qualified HSA
			 transfer described in section 408(d)(10) or 402(m) after or
			 223(f)(5).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act, in taxable
			 years ending after such date.
			
